                     UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF WEST VIRGINIA
                             AT CHARLESTON


SHERRY A. TULK,

          Plaintiff,

v.                                    Civil Action No. 2:17-cv-3079

MARSHALL UNIVERSITY, JEROME
GILBERT, WEST VIRGINIA UNIVERSITY,
WEST VIRGINIA REED COLLEGE OF MEDIA,
CHAD MEZERA, GORDON GEE, WEST VIRGINIA
STATE UNIVERSITY REED COLLEGE OF MEDIA,
MARSHALL COLLEGE OF ARTS & MEDIA,
and SANRDA REED,

          Defendants.


                     MEMORANDUM OPINION AND ORDER


          The court having received the Proposed Findings and

Recommendation of United States Magistrate Judge Dwane L.

Tinsley, entered on January 14, 2020; and the magistrate judge

having recommended that the court dismiss this civil action

pursuant to 28 U.S.C. § 1915(e)(2)(B) for failure to state a

claim upon which relief can be granted and for seeking monetary

relief from defendants who are immune from such relief; and no

objection having been filed to the Proposed Findings and

Recommendation, it is ORDERED that the findings made in the

Proposed Findings and Recommendation of the magistrate judge be,
and they hereby are, adopted by the court and incorporated

herein.


          Accordingly, it is ORDERED that the complaint be, and

it hereby is, dismissed.


          The Clerk is directed to forward copies of this

memorandum opinion and order to plaintiff, all counsel of

record, and the United States Magistrate Judge.


                                    DATED: February 14, 2020




                                2
